Citation Nr: 0911588	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  96-45 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 
50 percent for major depressive disorder.

3.  Entitlement to an effective date earlier than June 15, 
2000, for the grant of service connection for major 
depressive disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife

ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to 
September 1967, including one year of service in Vietnam.  He 
was awarded the Vietnam Campaign Medal, among others.

The Veteran testified before a Veterans Law Judge in June 
2004.  However, before the Veteran's appeal could be returned 
to the Board for adjudication, the Judge who had presided 
over the hearing retired.  The Veteran was given the 
opportunity to testify again before a Judge who would render 
a decision on his appeal, but he declined to do so.  

This appeal was previously before the Board of Veterans' 
Appeals (Board) in September 2004 and again in April 2007, 
when it was remanded for additional evidentiary and 
procedural development.  Such development having been 
accomplished, the matter is once again before the Board for 
appellate review.

In February 2008, the Veteran submitted a formal claim for 
entitlement to a total disability rating for compensation 
purposes, based upon individual unemployability due to 
service-connected disabilities.  This claim is referred to 
the RO for appropriate action.

The issues of entitlement to a disability rating greater than 
50 percent for major depressive disorder and entitlement to 
an effective date earlier than June 15, 2000, for the grant 
of service connection for major depressive disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD which meets 
the DSM-IV criteria for a diagnosis of PTSD.

2.  No medical nexus between the Veteran's current symptoms 
and any in-service stressor event has been established.

3.  None of the Veteran's claimed stressor events have been 
confirmed and it is not shown that he participated in combat 
during his time in Vietnam.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Review of the claims 
file shows that the Veteran was informed of these elements 
with regard to his claim in a letter of March 2002, prior to 
the most recent adjudications of his claim.  He was provided 
with the substance of the regulations governing the 
adjudication of claims involving PTSD in the December 2001 
Supplemental Statement of the Case.

The VA is also required to inform the Veteran of how the VA 
assigns effective dates.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In this case, the Veteran was 
provided with such information in conjunction with the 
November 2006 Supplemental Statement of the Case.

The Veteran's service treatment records, service personnel 
records, company and unit histories, VA medical records, 
private medical records, and VA medical examinations have 
been obtained in support of the Veteran's claims.  
Additionally, the Veteran, himself, has submitted multiple 
copies of relevant documents.  The Veteran presented sworn 
testimony in support of his claim during a June 2000 RO 
hearing, and during a June 2004 Board hearing.  He and his 
representative have presented relevant written argument in 
support of his claims.  We are satisfied that all relevant 
and obtainable evidence pertaining to the issues decided 
herein has been obtained.  All relevant records and 
contentions have been carefully reviewed.  Thus, the Board 
concludes that VA has satisfied its duties to notify and 
assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for PTSD requires 1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), i.e., a diagnosis in conformity with the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, 
The American Psychiatric Association (1994), (DSM-IV); 2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  All three requirements must 
be satisfied for an award of service connection to be 
implemented.  

The requirement of 3.304(f) for "'credible supporting 
evidence' means that the Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio, 9 Vet. App. at 166 
(1996).  If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the Veteran's statement 
as to the occurrence of the claimed stressor.  See Doran, 6 
Vet. App. at 288-89 (1994).  Further, an opinion by a mental 
health professional based on a post-service examination of 
the Veteran cannot be used to establish the occurrence of a 
stressor.  Moreau, at 395-96 (1996); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In this case, the Board finds that none of the three 
requirements set forth in the regulation have been met, 
yielding the conclusion that service connection for PTSD is 
not warranted.  

Although the record contains several diagnoses of PTSD, the 
great weight of the medical opinion as reflected in the 
evidence of record is that the Veteran does not have PTSD, 
but rather suffers from major depressive disorder, with 
psychotic features.  We observe that service connection has 
already been granted for major depressive disorder.  
Essentially, the diagnoses of PTSD are contained in general 
treatment records, and reflect either the Veteran's own 
history or were simply carried over as part of a computerized 
record.  None of the PTSD diagnoses were informed by a review 
of the Veteran's prior records or indeed by any confirmed 
stressor events-in other words, the PTSD diagnoses of record 
were based solely upon the Veteran's own account of his 
stressor events, which are demonstrably vague in nature.  

On the contrary, the Veteran has cooperated with multiple VA 
examinations conducted solely for the purpose of confirming 
his PTSD diagnosis.  The Board places greater probative 
weight on these reports, as all of the VA examiners were 
provided with the Veteran's claims file, including his 
service medical records, post-service treatment records, and 
the documentation of the VA's multiple, unsuccessful attempts 
to verify his stressor events.  None of the VA examiners 
concluded that he met the DSM-IV diagnostic criteria for a 
diagnosis of PTSD.  For instance, the report of the most 
recent VA examination conducted for this purpose in August 
2008, includes thorough review and lengthy summary of the 
pertinent information contained in the Veteran's claims file, 
and reflects an extensive clinical interview with the Veteran 
and his wife.  Based upon these in addition to the examiner's 
expertise with mental illness and PTSD, the examiner 
concluded that the Veteran does not have PTSD, as all of his 
symptoms can be explained on the basis of depression and 
psychotic type phenomena.  "Rather it is important for him 
to have PTSD because that is a more glamorous diagnosis than 
depression or any other psychiatric disorder, and indicates 
that he did something large in his life, that is was involved 
somehow in a combat situation."

The evidence of record does not support the existence of a 
link between the Veteran's current symptoms and an in-service 
stressor.  In fact, the evidence of record does not confirm 
that the Veteran's alleged stressor events occurred.  Over 
the course of the many years this appeal has been pending, 
the VA has devoted a great deal of resources to attempting to 
confirm the Veteran's participation in combat, or lacking 
that, to confirm the stressor events that he has related 
without any specificity, without success on either front.  
The Veteran's unit and company histories were obtained, his 
own service personnel records were obtained, and military 
history research was conducted by historical experts at the 
National Archives; all to no avail, as it appears the Veteran 
did not participate in combat and none of his stories about 
being briefly captured or having been involved in a truck 
accident with a water buffalo were confirmed.  As the August 
2008 VA examiner noted, "None of the claimant's stressors is 
supported in the [claims file].  He also changes his stories 
regarding the stressors."  The other VA examiners who 
conducted earlier comprehensive VA examinations in 2006 and 
2002 reached similar conclusions, however, the Board finds 
that greater reliance may be placed upon the conclusions of 
the 2008 examiner because this examiner had access to all of 
the evidentiary development conducted in the unsuccessful 
effort to verify the Veteran's stressors.

The Board is cognizant of the Veteran's own contentions that 
he is deeply affected by his experiences during service.  
However, as he lacks the requisite medical expertise, his 
opinions cannot be accorded probative value in this context.  
Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In summary, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for entitlement to 
service connection for PTSD.  The governing regulation is 
clear as to the standard which must be met for such a grant 
to be warranted.  The Veteran's case does not meet this 
standard, for the reasons described above.  He does not carry 
a diagnosis of PTSD which meets the DSM-IV criteria for a 
diagnosis of PTSD, none of his stressor events have been 
confirmed and it is not shown that he participated in combat 
during his time in Vietnam, and no medical nexus between his 
current symptoms and any stressor event has been established.  
The appeal must be denied.


ORDER

Service connection for PTSD is denied.


REMAND

The Board granted service connection for major depressive 
disorder in April 2007.  This grant was implemented by the 
AMC, acting on behalf of the RO, in a June 2007 rating 
decision which assigned a 50 percent disability rating, 
effective June 15, 2000.  The Veteran filed a notice of 
disagreement as to both the disability rating and the 
effective date assigned in July 2007.  The Board finds that 
the Veteran's July 2007 statement constitutes a notice of 
disagreement with the June 2007 decision, because it was 
filed within the requisite time period and it indicates 
dissatisfaction and a desire to contest the conclusions 
reached by the AMC.  See 38 C.F.R. §§ 20.201, 20.302.  The RO 
has not yet issued a statement of the case, however.

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached, unless the Veteran has withdrawn the notice of 
disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when 
there has been an initial RO adjudication of a claim and a 
notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, a remand is 
required for procedural reasons.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Thus, the Board accepts limited jurisdiction over these two 
issues, for the sole purpose of remanding to order issuance 
of a statement of the case along with information about the 
process for perfecting an appeal as to these issues, if the 
Veteran so desires.  However, we note in passing that the 
Veteran has not yet been provided with notification of the 
unique character of evidence that must be presented to 
support an application for an increased disability rating as 
required by Vazquez-Flores v. Peake (Vazquez), 22 Vet. App. 
37 (2008).  

Accordingly, the case is REMANDED for the following action:

The RO should furnish the Veteran with a 
Statement of the Case pertaining to the 
issues of entitlement to an increased 
evaluation for the service-connected 
major depressive disorder and entitlement 
to an effective date earlier than June 
15, 2000 for the award of service 
connection for major depressive disorder.  
These claims will not be returned to the 
Board unless the Veteran perfects an 
appeal by filing a timely substantive 
appeal.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


